Title: To John Adams from Uzal Ogden, 26 November 1800
From: Ogden, Uzal
To: Adams, John



Sir;
Newyork, Nov. 26, 1800.

I send you by this day’s post, a Pamphlet published yesterday, entitled “a Letter to Major General Alexander Hamilton” &c.; signed, “a Citizen.” I hope the Publication will be honored with your approbation, and be of public utility. It was certainly written with the best Views, tho’ in great haste, in less than thirty years. I wish it could Speedily be reprinted, and circulated through these States. With great Esteem and Respect, I am, / Sir, / Your Sincere Friend,

Uzal Odgen